





CITATION:
Tannahill
v. Lanark Mutual Insurance
          Company, 2011 ONCA 123



DATE: 20110211



DOCKET: C52412



COURT OF APPEAL FOR ONTARIO



Sharpe, Watt and Karakatsanis JJ.A.



BETWEEN



Susan
Tannahill
and Georges
Marchand



Applicants (Respondents)



and



Lanark Mutual Insurance Company



Respondent (Appellant)



Stephen S.
Appotive
, for the
          appellant



D. Hollingsworth, for the respondents



Heard & released orally:
February 7,
          2011



On appeal from the judgment of Justice Rick Leroy of Ontario
          Superior Court of Justice, dated June 24, 2010.



ENDORSEMENT



[1]

Lanark Mutual Insurance Company appeals a judgment that
    requires it to defend and indemnify the respondents in a tort action brought by
    their daughter, Naomi
Marchand
, who fell off the
    balcony of their home and was seriously injured.

[2]

The issue is whether Naomis claim is excluded from the
    respondents farm insurance policy because she was an insured, defined to
    include a relative while living in the named insureds household.

[3]

The application judge found that seven or eight years
    before her injury, Naomi had been driven from the family home at age 15 as a
    result of conflict with her mother, serious religious and lifestyle differences
    with both parents and her disclosure of five years of sexual exploitation by
    her father.  She had lived a peripatetic
    existence away from her parents for the next several years.  She had come to the respondents home to see
    her brother who was returning to Canada from Guyana and had been staying there
    for two and a half weeks before her injury.

[4]

The application judge found that the term household
    signified more than a transient visitor.  He found that at the time of her injury, Naomi shared no unity of
    purpose with her family and that she was merely a short-term visitor and not
    living in her parents household.

[5]

We see no error on the part of the application
    judge.  In the context of this case and
    this policy, the application judges reference to the definition of you and
    your in the part of the policy dealing with first party liability had no
    practical bearing on the proper interpretation of the phrase living in the
    named insureds household.

[6]

We agree with the application judge that the term
    household connotes a family like group of people living together with an
    element of intimacy or community in the relationship.  The exclusion clause protects the insurer
    against collusive claims brought by individuals living together in such
    relationships.  The respondents did not
    enjoy that type of relationship with Naomi.

[7]

There is ample evidence to support the application
    judges conclusion that Naomi was not living in the named insureds household
    at the time of her injury.  Her
    relationship with her parents had and remained completely broken down and she
    had not lived at her parents home since she had moved out or was evicted after
    her fathers sexual abuse conviction many years before her injury.  She had established an itinerant life of her
    own and it was open for the application judge to find that she was not living
    in the named insureds household at the time of her injury.

[8]

Accordingly, the appeal is dismissed.  Costs fixed at $20,000 inclusive of
    disbursements and applicable taxes, as agreed to by the parties.

Robert J. Sharpe J.A.

David Watt J.A.

A. Karakatsanis J.A.


